DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-7, 10-11 and 21 are currently amending. Claims 15-20 have been canceled. 
Claims 1-14 and 21 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2016/0077437 A1) in view of Kanno et al. (US 2013/0280499 A1) or Ara et al. (EP 2233311 A1).
Regarding claims 1-3 and 7, Simpson et al. teach a method of making a lithographic printing plate ( abstract, claims and examples), the method comprising the steps of, in order (claim 1): (A) imagewise exposing a lithographic printing plate precursor comprising a substrate having a hydrophilic surface [0046-0053], and having disposed on the hydrophilic surface of the substrate ( claim 1 and examples): one or more radiation-sensitive imageable layers ( claim1) including an outmost radiation-sensitive imageable layer [0054], to provide an imagewise exposed precursor comprising exposed regions and non-exposed regions in the one or more radiation-sensitive imageable layers ( claim 1); (B) ( step d in claim 1) treating the imagewise exposed precursor with one or more successive applications of a processing solution [0123-0130] to remove either the exposed regions or the non-exposed regions in the one or more radiation-sensitive imageable layers (claim 1), to provide a lithographic printing plate ( examples); and (D) mounting ( step f in claim 1) the exposed and processed precursor on a printing press  [0194] by applying a lithographic printing ink and a fountains solution to the lithographic printing plate [0194].
Further regards to claims 1-3, Simpson et al. do not explicitly teach the processing solution (developer) comprises one or more compounds represented by the Structure (I) as instantly claimed. However, Simpson et al. recognize the processing solution ( developer; [0132-0140] & claims) comprises a nitrogen-containing base such as pyrrolidone compounds  as component (1) in the processing solution in an amount of at least 1 weight % and up to and including 10 weight %. It is noted that the underlying problem to be solved of the present application is to improved developability and processor cleanliness. The N-containing compound provides the desired pH of the processing solution and facilitate rapid development. Nonetheless, examiner has added Kanno et al. (See paragraphs [0028-0031 & 0063-0068]) or Ara et al. (See paragraphs [0062-0063]) to teach it is well-known to include N-octyl pyrrolidone (compound meeting the limitation of Structure I as instantly claimed) to a processing solution (fountain solution).  Kanno et al., Ara et al., and Simpson et al. are analogous art in the lithography field. The compounds falling within the claimed Structure (I) provide the same advantages as in the instant application. One of ordinary skill in the art would modify the N-containing compound of Simpson et al. to include N-octyl pyrrolidone as taught by Kanno et al. or Ara et al. in order to solve the respective problem posed. 
Regarding claim 4, Simpson et al. teach the processing solution has a pH of at least 2 and up to and including 11 (pH of at least 7 and up to and including 11; [0134]).
Regarding claim 5, Simpson et al. disclose the processing solution further comprises one or more additional components (1) through (4), all of which are different from the one or more compounds represented by Structure (I) (claims and hydrophilic surface protective compound [0169] in an amount of at least 1 weight% and up to and including 10 weight %). 
Regarding claim 6, Simpson et al. teach the processing solution has non-volatiles of at least 1% and up to and including 15 weight % (see Table V-A i.e. sodium hydroxide in 4.00%; [0255]).
Regarding claim 8, Simpson et al. teach the method comprises treating the imagewise exposed precursor with at least two successive applications of the same or different processing solution [0123, 0127-0128 & 0131].
Regarding claim 9, Simpson et al. teach wherein excess processing solution is mechanically removed from the lithographic printing plate between the at least two successive application of the same or different processing solution [0128 & 0131].
Regarding claim 10, Simpson et al. teach wherein each of the one or more successive applications of the processing solutions is carried out in a dip tank or with a spray bar processor, each at a temperature of at least 20°C and up to and including 40°C [0127].
Regarding claim 11, Simpson et al. teach the method further comprises in order: treating the exposed precursor with the processing solution to remove the non-exposed regions in the one or more radiation-sensitive imageable layers; to provide the lithographic printing plate; applying a gumming solution to the printing plate after step (B), which gumming solution can be processing solution  ( second fountain solution; see examples) comprising one or more compounds represented by Structure I or the gumming solution can be solution containing no compounds represented by Structure I; and D) mounting the printing plate onto a printing press [0197, 0200, examples and claims 1 & 12].
Regarding claim 12, Simpson et al. teach the lithographic printing plate precursor is negative-working lithographic printing plate comprising a negative-working radiation-sensitive imageable layer that is sensitized to near-infrared or infrared radiation having a wavelength of at least 750 nm (claim 16); or to UV or visible radiation having a wavelength of least 250 nm and up to and including 550 nm (claim 17).
Regarding claims 13 and 14, Simpson et al. teach the negative-working radiation-sensitive imageable layer [0054] comprises one or more free radical polymerizable component [0069] that are one or more urethane (meth)acrylate compounds [0070], an initiator composition comprising one or more free radical initiators [0072-0079], and one or more radiation absorbing compounds [0081-0082].
Regarding claim 21, Simpson et al. teach a method of making a lithographic printing plate ( abstract, claims and examples), the method comprising the steps of, in order ( claim 1): (A) imagewise exposing a lithographic printing plate precursor comprising a substrate having a hydrophilic surface [0046-0053], and having disposed on the hydrophilic surface of the substrate (claim 1 and examples): one or more radiation-sensitive imageable layers (claim 1) including an outmost radiation-sensitive imageable layer [0054], to provide an imagewise exposed precursor comprising exposed regions and non-exposed regions in the one or more radiation-sensitive imageable layers ( claim 1); (B) treating the imagewise exposed precursor with one or more successive applications of a processing solution to remove either the exposed regions or the non-exposed regions in the one or more radiation-sensitive imageable layers (claim 1), to provide a lithographic printing plate (examples) and (D) mounting ( step f in claim 1) the exposed and processed precursor on a printing press  [0194] by applying a lithographic printing ink and a fountains solution to the lithographic printing plate [0194]. Simpson et al. teach the processing solution has a pH of at least 2 and up to and including 11 (pH of at least 7 and up to and including 11; [0134]).
Further regards to claim 21, Simpson et al. do not explicitly teach the processing solution (developer) comprises one or more compounds represented by the Structure (I) as instantly claimed. However, Simpson et al. recognize the processing solution ( developer; [0132-0140] & claims) comprises a nitrogen-containing base such as pyrrolidone compounds  as component (1) in the processing solution in an amount of at least 1 weight % and up to and including 10 weight %. It is noted that the underlying problem to be solved of the present application is to improved developability and processor cleanliness. The N-containing compound provides the desired pH of the processing solution and facilitate rapid development. Nonetheless, examiner has added Kanno et al. (See paragraphs [0028-0031 & 0063-0068]) or Ara et al. (See paragraphs [0062-0063]) to teach it is well-known to include N-octyl pyrrolidone (compound meeting the limitation of Structure I as instantly claimed) to a processing solution (fountain solution).  Kanno et al., Ara et al., and Simpson et al. are analogous art in the lithography field. The compounds falling within the claimed Structure (I) provide the same advantages as in the instant application. One of ordinary skill in the art would modify the N-containing compound of Simpson et al. to include N-octyl pyrrolidone as taught by Kanno et al. or Ara et al. in order to solve the respective problem posed. 
Furthermore Simpson et al. do not explicitly recite wherein the processing solution is prepared in situ by diluting the processing solution concentrate with water. However, it is common in the present technical field of processing solution for lithographic printing plate to prepare a processing solution/fountain solution/gum solution by diluting a starting (commercial) concentrate solution as evidenced by Kanno et al. (see paragraphs [0079-0085 and examples]).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Login et al. (US 5,294,644; see abstract and claims) teach a processing solution concentrate comprising a compound represented by formula A meeting the limitation of Structure I as instantly claimed. 
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.  Applicant’s principle arguments:
A) Applicants respectfully traverse the unpatentability rejection of all pending claims, and especially for independent Claims 1 and 21.The action has incorrectly cited the use of a “ fountain solution” that is used during lithographic printing as teaching a processing solution that is used before lithographic printing. To better distinguish these different uses of different solutions, Applicants have amended Claims 1, 7 and 21 to call for a “mounting” step for printing in which a fountain solution is commonly used. In Applicants claimed invention, the inventive “processing solution” is used in step B) to treat the imagewise exposed precursor, and a fountain solution is then used as after step D) during lithographic printing. Nothing in the teaching of Simpson et al., or in either of the secondary references, Kanno et al. and Ara et al., would suggest using the inventive processing solution defined in Applicants’ Claims 1 and 21 as a processing solution, before lithographic printing as Applicants’ claimed invention requires. Moreover, with respect to Simpson et al, the Office Action acknowledges that Simpson et al. does not explicitly teach the processing solution comprising one or more compounds represented by structure (I) as instantly claimed. With respect to the teaching of nitrogen-containing base in cited [0132-0140] and claims, the nitrogen-containing has to be a base, meaning that it has to be able to neutralize acidic groups. To a person skilled in the art, the nitrogen in Structure I is part of amide group and is incapable of neutralizing an acid such as carboxylic acid. Thus, this argument in the Office Action is incorrect. 
A) Examiner respectfully disagrees. Simpson et al. explicitly disclose step d ( claim 1) treating the imagewise exposed precursor with one or more successive applications of a processing solution [0123-0130] to remove either the exposed regions or the non-exposed regions in the one or more radiation-sensitive imageable layers (claim 1), to provide a lithographic printing plate ( examples); and mounting in  step f (claim 1) the exposed and processed precursor on a printing press  [0194] by applying a lithographic printing ink and a fountains solution to the lithographic printing plate [0194], which meets the limitation in claim 1 as well as Applicants’ arguments “Applicants have amended Claims 1, 7 and 21 to call for a “mounting” step for printing in which a fountain solution is commonly used. In Applicants claimed invention, the inventive “processing solution” is used in step B) to treat the imagewise exposed precursor, and a fountain solution is then used as after step D) during lithographic printing”. Furthermore, the examiner only added Kanno et al. and Ara et al. to teach it is well-known to one of ordinary skill in the art to include a pyrrolidone compound such as include N-octyl pyrrolidone in a “processing solution” and not to show adherence to non-printing regions and adherence of hydrophobic inks during printing as argued by the applicants. Instant claim 1 only requires the “processing solution” to include a compound represented by Structure I. Instant claim 21 only requires the “processing solution”  having a pH of at least 2 comprising a compound represented by Structure I. Both Kanno et al. and Ara et al. teach a fountain solution as a “processing solution”  having at pH of at least 2 comprising octyl pyrrolidone. See citations above. 
	Further, Simpson et al, Ara et al. and Kanno et al. all teach a pyrrolidone compound may be included in a processing solution. Applicants have broadly recited any compound represented by Structure (I). Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Kanno et al., Ara et al., and Simpson et al. are analogous art in the lithography field. The compounds falling within the claimed Structure (I) provide the same advantages as in the instant application. One of ordinary skill in the art would modify the N-containing compound of Simpson et al. to include N-octyl pyrrolidone as taught by Kanno et al. or Ara et al. in order to solve the respective problem posed.
	Therefore, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722